 

Exhibit 10.3

 

December 5, 2019

 

PERSONAL AND CONFIDENTIAL

 

Taronis Technologies, Inc.

300 W. Clarendon Ave., #230

Phoenix, AZ 85013

 

Dear Scott:

 

This letter will confirm the understanding and agreement (the “Agreement”)
between Bradley Woods & Co. Ltd. (“Broker”) and Taronis Technologies, Inc. (the
“Company”) as follows:

 

1. Engagement:   The Company hereby engages Broker as its agent in the private
or public placement(s) of one or more classes or series of registered or
unregistered securities of the Company to investors (the “Investors”).  Such
securities (the “Securities”) may take the form of common stock or other
equity-linked securities or any combination thereof.  Such placements shall be
referred to as the “Transactions”.     2. Broker’s Role: Broker hereby accepts
the engagement described herein and, in that connection, agrees to:

 

  (a) Review any offering documents used in connection with each Transaction
(the “Offering Documents”) describing the Company and the Securities;        
(b) review with the Company the Investors to whom the Offering Documents will be
provided;         (c) assist in the preparation of other communications to be
used in placing the Securities, whether in the form of letter, circular, notice
or otherwise; and         (d) assist and advise the Company with respect to the
negotiation of the sale of the Securities to the Investors.

 

3. Term; Exclusivity: This non-exclusive engagement will commence on the date
hereof and terminate five (5) business days following the date on which the
party receives written notice from the other party of termination of this
engagement; provided that no such notice may be given by the Company for a
period of twenty (20) days after the date hereof.  Upon termination of this
Agreement the Company shall pay to Broker all fees earned and reimburse Broker
for all reasonable expenses incurred, in accordance with Paragraphs 7 and 8
hereof, respectively. The Company agrees to pay Broker any fees specified in
Paragraph 7 during the time limitations specified herein. The Company agrees
that this Section 3 and the provisions relating to the payment of fees,
reimbursement of reasonable expenses, indemnification and contribution,
confidentiality, conflicts, independent contractor and waiver of the right to
trial by jury will survive any termination of this letter agreement.

 



 

 

 

4. Best Efforts: It is understood that Broker’s involvement in a Transaction is
strictly on a reasonable best-efforts basis and that the consummation of a
Transaction will be subject to, among other things, market conditions. It is
understood that Broker’s assistance in a Transaction will be subject to the
satisfactory completion of such investigation and inquiry into the affairs of
the Company as Broker deems appropriate under the circumstances (such
investigation hereinafter to be referred to as “Due Diligence”) and to the
receipt of all internal approvals of Broker in connection with the
transaction.  Broker shall have the right in its sole discretion to terminate
this Agreement if the outcome of the Due Diligence is not satisfactory to Broker
or if approval of its internal committees is not obtained.       5. Information:
The Company shall furnish, or cause to be furnished, to Broker all information
requested by Broker for the purpose of rendering services hereunder (all such
information being the “Information”).  In addition, the Company agrees to make
available to Broker upon request from time to time the officers, directors,
accountants, counsel and other advisors of the Company. The Company recognizes
and confirms that Broker (a) will use and rely on the Information, including the
Offering Documents, and on information available from generally recognized
public sources in performing the services contemplated by this Agreement without
having independently verified the same; (b) does not assume responsibility for
the accuracy or completeness of the Offering Documents or the Information and
such other information; and (c) will not make an appraisal of any of the assets
or liabilities of the Company.  Upon reasonable request, the Company will meet
with Broker or its representatives to discuss all information relevant for
disclosure in the Offering Documents and will cooperate in any investigation
undertaken by Broker thereof, including any document included or incorporated by
reference therein. Broker shall be a third-party beneficiary of any
representations, warranties and covenants made by the Company to any Investor in
a Transaction.

 

6. Related Agreement:

 

  (a) If required by Broker, the Company shall enter into a Placement Agency
Agreement with Broker that is substantially consistent with Broker’s standard
form, modified as appropriate to reflect the terms of the applicable Transaction
and containing such terms, covenants, conditions, representations, warranties,
and providing for the delivery of legal opinions, comfort letters and officer’s
certificates, all in form and substance satisfactory to Broker and its counsel.
        (b) Unless the Transaction is an underwritten offering by Broker, in
which case the Company shall enter into an underwriting agreement with Broker
that is customary for such offerings, if required by the Investors, the sale of
Securities to any Investor will be evidenced by a purchase agreement (“Purchase
Agreement”) between the Company and such Investor in a form reasonably
satisfactory to the Company and Broker.  Prior to the signing of any Purchase
Agreement, officers of the Company with responsibility for financial affairs
will be available to answer inquiries from prospective investors.

 



 

 

 

  (c) Notwithstanding anything herein to the contrary, in the event that Broker
determines that any of the terms provided for hereunder shall not comply with a
FINRA rule, including but not limited to FINRA Rule 5110, then the Company shall
agree to amend this Agreement (or include such revisions in the final
underwriting or placement agency agreement) in writing upon the request of
Broker to comply with any such rules; provided that any such amendments shall
not provide for terms that are less favorable to the Company.

 

7. Fees: As compensation for the services to be rendered by Broker hereunder,
the Company will pay Broker the following fees (“Transaction Fees”):

 

  (a) A cash fee payable immediately upon the closing of each Transaction equal
to 4% of the aggregate net proceeds received by the Company in such Transaction
(excluding the exercise of warrants).  All cash Transaction Fees shall be paid
at the closing of a Transaction to the wire instructions provided by the Broker
from the proceeds of the Securities sold.         (b) Such number of warrants
(the “Broker Warrants”) to Broker or its designees at the Closing to purchase
shares of Common Stock equal to 4% of the aggregate number of shares sold in a
Transaction (or if convertible Securities are issued and paid for on the Closing
Date, based on the number of shares of Common Stock underlying such convertible
Securities).  The exercise price of the Broker Warrants shall be 110% of the
offering price per share and the expiration date shall be 5 years from the
closing of the Transaction.         (c) The form of Broker Warrant is attached
hereto as Exhibit A.

 

8. Indemnification:

 

  (a) To the extent permitted by law, the Company will indemnify Broker and its
affiliates, stockholders, directors, officers, employees and controlling persons
(within the meaning of Section 15 of the Securities Act or Section 20 of the
Exchange Act) against all losses, claims, damages, expenses and liabilities, as
the same are incurred (including the reasonable fees and expenses of counsel),
relating to or arising out of its activities hereunder or pursuant to this
engagement letter, except to the extent that any losses, claims, damages,
expenses or liabilities (or actions in respect thereof) are found in a final
judgment (not subject to appeal) by a court of law to have resulted primarily
and directly from Broker’s willful misconduct or gross negligence in performing
the services described herein.

 



 

 

 

  (b) Promptly after receipt by Broker of notice of any claim or the
commencement of any action or proceeding with respect to which Broker is
entitled to indemnity hereunder, Broker will notify the Company in writing of
such claim or of the commencement of such action or proceeding, and the Company
will assume the defense of such action or proceeding and will employ counsel
reasonably satisfactory to Broker and will pay the fees and expenses of such
counsel. Notwithstanding the preceding sentence, Broker will be entitled to
employ counsel separate from counsel for the Company and from any other party in
such action if counsel for Broker reasonably determines that it would be
inappropriate under the applicable rules of professional responsibility for the
same counsel to represent both the Company and Broker. In such event, the
reasonable fees and disbursements of no more than one such separate counsel will
be paid by the Company, in addition to local counsel. The Company will have the
exclusive right to settle the claim or proceeding provided that the Company will
not settle any such claim, action or proceeding without the prior written
consent of Broker, which will not be unreasonably withheld.         (c) The
Company agrees to notify Broker promptly of the assertion against it or any
other person of any claim or the commencement of any action or proceeding
relating to a transaction contemplated by this engagement letter.         (d) If
for any reason the foregoing indemnity is unavailable to Broker or insufficient
to hold Broker harmless, then the Company shall contribute to the amount paid or
payable by Broker as a result of such losses, claims, damages or liabilities in
such proportion as is appropriate to reflect not only the relative benefits
received by the Company on the one hand and Broker on the other, but also the
relative fault of the Company on the one hand and Broker on the other that
resulted in such losses, claims, damages or liabilities, as well as any relevant
equitable considerations. The amounts paid or payable by a party in respect of
losses, claims, damages and liabilities referred to above shall be deemed to
include any legal or other fees and expenses incurred in defending any
litigation, proceeding or other action or claim. Notwithstanding the provisions
hereof, Broker’s share of the liability hereunder shall not be in excess of the
amount of fees actually received, or to be received, by Broker under this
engagement letter (excluding any amounts received as reimbursement of expenses
incurred by Broker).         (e) These indemnification provisions shall remain
in full force and effect whether or not the transaction contemplated by this
engagement letter is completed and shall survive the termination of this
engagement letter, and shall be in addition to any liability that the Company
might otherwise have to any indemnified party under this engagement letter or
otherwise.

 

9. Governing Laws: This letter agreement will be governed by and construed in
accordance with the laws of the State of New York applicable to agreements made
and to be fully performed therein. The Company irrevocably submits to the
jurisdiction of any court of the State of New York located in the City and
County of New York or in the United States District Court for the Southern
District of New York for the purpose of any suit, action or other proceeding
arising out of this letter agreement or our engagement hereunder.

 



 

 

 

  Each of the Company and Broker hereby waives any right it may have to a trial
by jury in respect of any claim brought by or on behalf of either party based
upon, arising out of or in connection with this letter agreement, our engagement
hereunder or the transaction contemplated hereby.       All fees and expenses
payable hereunder will be payable in U.S. dollars in cash. The Company hereby
irrevocably consents to the service of process in any proceeding by the mailing
of copies of such process to the Company at its address set forth above.     10.
Confidentiality: Except as required by law, this Agreement and the services and
advice to be provided by Broker hereunder, shall not be disclosed to third
parties without Broker’s prior written permission, except to the extent required
by law. Notwithstanding, Broker shall be permitted to advertise the services it
provided in connection with each Transaction subsequent to the consummation of
such Transaction. Such expense shall not be reimbursable under paragraph 7
hereof.     11. No Brokers: The Company represents and warrants to Broker that
there are no brokers, representatives or other persons which have an interest in
compensation due to Broker from any transaction contemplated herein or which
would otherwise be due any fee, commission or remuneration upon consummation of
any Transaction.     12. Authorization: The Company and Broker represent and
warrant that each has all requisite power and authority to enter into and carry
out the terms and provisions of this Agreement and the execution, delivery and
performance of this Agreement does not breach or conflict with any agreement,
document or instrument to which it is a party or bound.     13. Independent
Contractor: The Company acknowledges that in performing its services, Broker is
acting as an independent contractor, and not as a fiduciary, agent or otherwise,
of the Company or any other person.  The Company acknowledges that in performing
its services hereunder, Broker shall act solely pursuant to a contractual
relationship on an arm’s length basis (including in connection with determining
the terms of any Transaction). Any review by Broker of the Company, the
transaction contemplated hereby or other matters relating to such transactions
has been and shall be performed solely for the benefit of Broker and shall not
be on behalf of the Company. The Company agrees that it shall not claim that
Broker owes a fiduciary duty to the Company in connection with such transaction
or the process leading thereto. No one other than the Company is authorized to
rely upon engagement of Broker hereunder or any statements, advice, opinions or
conduct by Broker. The Company further acknowledges that Broker may perform
certain of the services described herein through one or more of its affiliates
and any such affiliates shall be entitled to the benefit of this
Agreement.  This Paragraph 13 shall survive the termination or expiration of
this Agreement.

 



 

 

 

14. Conflicts: The Company acknowledges that Broker and its affiliates may have
and may continue to have investment banking and other relationships with parties
other than the Company pursuant to which Broker may acquire information of
interest to the Company. Broker shall have no obligation to disclose such
information to the Company or to use such information in connection with any
contemplated transaction.     15. Anti-Money Laundering: To help the United
States government fight the funding of terrorism and money laundering, the
federal laws of the United States require all financial institutions to obtain,
verify and record information that identifies each person with whom they do
business. This means we must ask you for certain identifying information,
including a government-issued identification number (e.g., a U.S. taxpayer
identification number) and such other information or documents that we consider
appropriate to verify your identity, such as certified articles of
incorporation, a government-issued business license, a partnership agreement or
a trust instrument.     16. Miscellaneous: This Agreement constitutes the entire
understanding and agreement between the Company and Broker with respect to the
subject matter hereof and supersedes all prior understanding or agreements
between the parties with respect thereto, whether oral or written, express or
implied.  Any amendments or modifications must be executed in writing by both
parties. It is understood and agreed that Broker’s services hereunder will not
include providing any tax, accounting, legal or regulatory advice or developing
any tax strategies for the Company. This Agreement and all rights, liabilities
and obligations hereunder shall be binding upon and inure to the benefit of each
party’s successors but may not be assigned without prior written approval of the
other party. This Agreement may be executed in any number of counterparts, each
of which shall be deemed to be an original, but such counterparts shall,
together, constitute only one instrument. The descriptive headings of the
Paragraphs of this Agreement are inserted for convenience only, do not
constitute a part of this Agreement and shall not affect in anyway the meaning
or interpretation of this Agreement.

 

*********************

 



 

 

 

If all the foregoing is acceptable to you, please so indicate by signing in the
space provided below and returning a signed copy of this letter to us for our
records.

 

Broker is delighted to accept this engagement and looks forward to working with
you. Please confirm that the foregoing correctly set forth our agreement by
signing the enclosed duplicate of this letter in the space provided and
returning it, whereupon this letter shall constitute a binding agreement as of
the date first above written.

 

  Very truly yours,       BRADLEY WOODS & CO, LTD.         By:               
Name:     Title:  

 



ACCEPTED AND AGREED TO   AS OF THE ABOVE DATE:       TARONIS TECHNOLOGIES, INC.
        BY:     Name: Scott Mahoney   Title: CEO  

 

 

 

 

EXHIBIT A

 

NEITHER THE ISSUANCE AND SALE OF THE SECURITIES REPRESENTED BY THIS CERTIFICATE
NOR THE SECURITIES INTO WHICH THESE SECURITIES ARE EXERCISABLE HAVE BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE
SECURITIES LAWS. THE SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED
OR ASSIGNED (I) IN THE ABSENCE OF (A) AN EFFECTIVE REGISTRATION STATEMENT FOR
THE SECURITIES UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR (B) AN OPINION
OF COUNSEL, IN A GENERALLY ACCEPTABLE FORM, THAT REGISTRATION IS NOT REQUIRED
UNDER SAID ACT OR (II) UNLESS SOLD PURSUANT TO RULE 144 OR RULE 144A UNDER SAID
ACT.

 



Taronis Technologies, Inc.

 

Placement Agent Warrant To Purchase Common Stock

 

Warrant No.: PA-

Number of Shares of Common Stock:

Date of Issuance: January [  ], 2020 (“Issuance Date”)

 

Taronis Technologies, Inc., a Delaware corporation, (the “Company”), hereby
certifies that, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, [  ], the registered holder hereof or its
permitted assigns (the “Holder”), is entitled, subject to the terms set forth
below, to purchase from the Company, at the Exercise Price (as defined below)
then in effect, upon surrender of this Placement Agent Warrant to Purchase
Common Stock (including any Placement Agent Warrants to Purchase Common Stock
issued in exchange, transfer or replacement hereof, the “Warrant”), at any time
or times on or after the Stockholder Approval Date (as defined in the Securities
Purchase Agreement (as defined below)) (the “Initial Exercisability Date”), but
not after 11:59 p.m., New York Time, on the Expiration Date (as defined below),
[                               ] (                 ) fully paid nonassessable
shares of Common Stock (as defined below) (the “Warrant Shares”). Except as
otherwise defined herein, capitalized terms in this Warrant shall have the
meanings set forth in Section 14. This Warrant is being issued to the Holder in
connection with the Company’s sale of securities pursuant to that certain
Securities Purchase Agreement, dated as of December [  ], 2019 (the
“Subscription Date”), by and among the Company and the investors referred to
therein (the “Securities Purchase Agreement”).

 

 

 

 

EXERCISE OF WARRANT.

 

Mechanics of Exercise. Subject to the terms and conditions hereof (including,
without limitation, the limitations set forth in Section 1(f)), this Warrant may
be exercised by the Holder on any day on or after the Date of Issuance in whole
or in part, by (i) delivery of a written notice, in the form attached hereto as
Exhibit A (the “Exercise Notice”), of the Holder’s election to exercise this
Warrant and (ii) (A) payment to the Company of an amount equal to the applicable
Exercise Price multiplied by the number of Warrant Shares as to which this
Warrant is being exercised (the “Aggregate Exercise Price”) in cash or by wire
transfer of immediately available funds. The Holder shall not be required to
deliver the original Warrant in order to effect an exercise hereunder. Execution
and delivery of the Exercise Notice with respect to less than all of the Warrant
Shares shall have the same effect as cancellation of the original Warrant and
issuance of a new Warrant evidencing the right to purchase the remaining number
of Warrant Shares. On or before the second Business Day following the date on
which the Company has received each of the Exercise Notice and the Aggregate
Exercise Price (the “Exercise Delivery Documents”), the Company shall transmit
by facsimile an acknowledgment of confirmation of receipt of the Exercise
Delivery Documents to the Holder and the Company’s transfer agent (the “Transfer
Agent”). On or before the second Trading Day following the date on which the
Company has received all of the Exercise Delivery Documents (the “Share Delivery
Date”), the Company shall (X) provided that the Transfer Agent is participating
in The Depository Trust Company (“DTC”) Fast Automated Securities Transfer
Program, upon the request of the Holder, credit such aggregate number of shares
of Common Stock to which the Holder is entitled pursuant to such exercise to the
Holder’s or its designee’s balance account with DTC through its Deposit
Withdrawal Agent Commission system, or (Y) if the Transfer Agent is not
participating in the DTC Fast Automated Securities Transfer Program, issue and
dispatch by overnight courier to the address as specified in the Exercise
Notice, a certificate, registered in the Company’s share register in the name of
the Holder or its designee, for the number of shares of Common Stock to which
the Holder is entitled pursuant to such exercise. Upon delivery of the Exercise
Delivery Documents, the Holder shall be deemed for all corporate purposes to
have become the holder of record of the Warrant Shares with respect to which
this Warrant has been exercised, irrespective of the date such Warrant Shares
are credited to the Holder’s DTC account or the date of delivery of the
certificates evidencing such Warrant Shares, as the case may be. If this Warrant
is submitted in connection with any exercise pursuant to this Section 1(a) and
the number of Warrant Shares represented by this Warrant submitted for exercise
is greater than the number of Warrant Shares being acquired upon an exercise,
then the Company shall as soon as practicable and in no event later than three
Business Days after any exercise and at its own expense, issue a new Warrant (in
accordance with Section 5(d)) representing the right to purchase the number of
Warrant Shares purchasable immediately prior to such exercise under this
Warrant, less the number of Warrant Shares with respect to which this Warrant is
exercised. No fractional shares of Common Stock are to be issued upon the
exercise of this Warrant, but rather the number of shares of Common Stock to be
issued shall be rounded up to the nearest whole number. The Company shall pay
any and all taxes which may be payable with respect to the issuance and delivery
of Warrant Shares upon exercise of this Warrant.

 

Exercise Price. For purposes of this Warrant, “Exercise Price” means $[  ]
subject to adjustment as provided herein.

 

 

 

 

Company’s Failure to Timely Deliver Securities. If the Company shall fail for
any reason or for no reason to issue to the Holder within three (3) Trading Days
of receipt of the Exercise Delivery Documents, a certificate for the number of
shares of Common Stock to which the Holder is entitled and register such shares
of Common Stock on the Company’s share register or to credit the Holder’s
balance account with DTC for such number of shares of Common Stock to which the
Holder is entitled upon the Holder’s exercise of this Warrant, and if on or
after such Trading Day the Holder purchases (in an open market transaction or
otherwise) shares of Common Stock to deliver in satisfaction of a sale by the
Holder of shares of Common Stock issuable upon such exercise that the Holder
anticipated receiving from the Company (a “Buy-In”), then, in addition to all
other remedies available to the Holder, the Company shall, within three Business
Days after the Holder’s request and in the Holder’s discretion, either (i) pay
cash to the Holder in an amount equal to the Holder’s total purchase price
(including brokerage commissions, if any) for the shares of Common Stock so
purchased (the “Buy-In Price”), at which point the Company’s obligation to
deliver such certificate (and to issue such shares of Common Stock) or credit
such Holder’s balance account with DTC shall terminate, or (ii) promptly honor
its obligation to deliver to the Holder a certificate or certificates
representing such shares of Common Stock or credit such Holder’s balance account
with DTC and pay cash to the Holder in an amount equal to the excess (if any) of
the Buy-In Price over the product of (A) such number of shares of Common Stock,
times (B) the Closing Bid Price on the date of exercise.

 

Disputes. In the case of a dispute as to the determination of the Exercise Price
or the arithmetic calculation of the Warrant Shares, the Company shall promptly
issue to the Holder the number of Warrant Shares that are not disputed and
resolve such dispute in accordance with Section 10.

 

Limitation on Exercises. The Company shall not effect the exercise of this
Warrant, and the Holder shall not have the right to exercise this Warrant, to
the extent that after giving effect to such exercise, such Person (together with
such Person’s affiliates) would beneficially own in excess of 9.99% (the
“Maximum Percentage”) of the shares of Common Stock outstanding immediately
after giving effect to such exercise. For purposes of the foregoing sentence,
the aggregate number of shares of Common Stock beneficially owned by such Person
and its affiliates shall include the number of shares of Common Stock issuable
upon exercise of this Warrant with respect to which the determination of such
sentence is being made, but shall exclude shares of Common Stock which would be
issuable upon (A) exercise of the remaining, unexercised portion of this Warrant
beneficially owned by such Person and its affiliates and (B) exercise or
conversion of the unexercised or unconverted portion of any other securities of
the Company beneficially owned by such Person and its affiliates (including,
without limitation, any convertible notes or convertible preferred stock or
warrants) subject to a limitation on conversion or exercise analogous to the
limitation contained herein. Except as set forth in the preceding sentence, for
purposes of this paragraph, beneficial ownership shall be calculated in
accordance with Section 13(d) of the Securities Exchange Act of 1934, as amended
(the “Exchange Act”). For purposes of this Warrant, in determining the number of
outstanding shares of Common Stock, the Holder may rely on the number of
outstanding shares of Common Stock as reflected in (1) the Company’s most recent
Form 10-K, Form 10-Q, Current Report on Form 8-K or other public filing with the
Securities and Exchange Commission, as the case may be, (2) a more recent public
announcement by the Company or (3) any other notice by the Company or the
Transfer Agent setting forth the number of shares of Common Stock outstanding.
For any reason at any time, upon the written or oral request of the Holder, the
Company shall within one (1) Business Day confirm orally and in writing to the
Holder the number of shares of Common Stock then outstanding. In any case, the
number of outstanding shares of Common Stock shall be determined after giving
effect to the conversion or exercise of securities of the Company by the Holder
and its affiliates since the date as of which such number of outstanding shares
of Common Stock was reported. The provisions of this paragraph shall be
construed and implemented in a manner otherwise than in strict conformity with
the terms of this Section 1(f) to correct this paragraph (or any portion hereof)
which may be defective or inconsistent with the intended beneficial ownership
limitation herein contained or to make changes or supplements necessary or
desirable to properly give effect to such limitation.

 

 

 

 

ADJUSTMENT OF EXERCISE PRICE AND NUMBER OF WARRANT SHARES. The Exercise Price
and the number of Warrant Shares shall be adjusted from time to time as follows:

 

If the Company at any time on or after the Date of Issuance subdivides (by any
stock split, stock dividend, recapitalization or otherwise) one or more classes
of its outstanding shares of Common Stock into a greater number of shares, the
Exercise Price in effect immediately prior to such subdivision will be
proportionately reduced and the number of Warrant Shares will be proportionately
increased. If the Company at any time on or after the Date of Issuance combines
(by combination, reverse stock split or otherwise) one or more classes of its
outstanding shares of Common Stock into a smaller number of shares, the Exercise
Price in effect immediately prior to such combination will be proportionately
increased and the number of Warrant Shares will be proportionately decreased.
Any adjustment under this Section 2(a) shall become effective at the close of
business on the date the subdivision or combination becomes effective.

 

Voluntary Adjustment By Company. The Company may at any time during the term of
this Warrant reduce the then current Exercise Price to any amount and for any
period of time deemed appropriate by the Board of Directors of the Company.

 

WARRANT HOLDER NOT DEEMED A STOCKHOLDER. Except as otherwise specifically
provided herein, the Holder, solely in such Person’s capacity as a holder of
this Warrant, shall not be entitled to vote or receive dividends or be deemed
the holder of share capital of the Company for any purpose, nor shall anything
contained in this Warrant be construed to confer upon the Holder, solely in such
Person’s capacity as the Holder of this Warrant, any of the rights of a
shareholder of the Company or any right to vote, give or withhold consent to any
corporate action (whether any reorganization, issue of stock, reclassification
of stock, consolidation, merger, conveyance or otherwise), receive notice of
meetings, receive dividends or subscription rights, or otherwise, prior to the
issuance to the Holder of the Warrant Shares which such Person is then entitled
to receive upon the due exercise of this Warrant. In addition, nothing contained
in this Warrant shall be construed as imposing any liabilities on the Holder to
purchase any securities (upon exercise of this Warrant or otherwise) or as a
shareholder of the Company, whether such liabilities are asserted by the Company
or by creditors of the Company. Notwithstanding this Section 3, the Company
shall provide the Holder with copies of the same notices and other information
given to the shareholders of the Company generally, contemporaneously with the
giving thereof to the shareholders.

 

 

 

 

NONCIRCUMVENTION. The Company hereby covenants and agrees that the Company will
not, by amendment of its Certificate of Incorporation, Bylaws or through any
reorganization, transfer of assets, consolidation, merger, scheme of
arrangement, dissolution, issue or sale of securities, or any other voluntary
action, avoid or seek to avoid the observance or performance of any of the terms
of this Warrant, and will at all times in good faith carry out all the
provisions of this Warrant and take all action as may be required to protect the
rights of the Holder. Without limiting the generality of the foregoing, the
Company (i) shall not increase the par value of any shares of Common Stock
receivable upon the exercise of this Warrant above the Exercise Price then in
effect, (ii) shall take all such actions as may be necessary or appropriate in
order that the Company may validly and legally issue fully paid and
nonassessable shares of Common Stock upon the exercise of this Warrant, and
(iii) shall, so long as any of the Warrants are outstanding, take all action
necessary to reserve and keep available out of its authorized and unissued
shares of Common Stock, solely for the purpose of effecting the exercise of the
Warrants, 100% of the number of shares of Common Stock as shall from time to
time be necessary to effect the exercise of the Warrants then outstanding
(without regard to any limitations on exercise).

 

REISSUANCE OF WARRANTS.

 

Transfer of Warrant. If this Warrant is to be transferred, the Holder shall
surrender this Warrant to the Company, whereupon the Company will forthwith
issue and deliver upon the order of the Holder a new Warrant (in accordance with
Section 5(d)), registered as the Holder may request, representing the right to
purchase the number of Warrant Shares being transferred by the Holder and, if
less than the total number of Warrant Shares then underlying this Warrant is
being transferred, a new Warrant (in accordance with Section 5(d)) to the Holder
representing the right to purchase the number of Warrant Shares not being
transferred.

 

Lost, Stolen or Mutilated Warrant. Upon receipt by the Company of evidence
reasonably satisfactory to the Company of the loss, theft, destruction or
mutilation of this Warrant, and, in the case of loss, theft or destruction, of
any indemnification undertaking by the Holder to the Company in customary form
and, in the case of mutilation, upon surrender and cancellation of this Warrant,
the Company shall execute and deliver to the Holder a new Warrant (in accordance
with Section 5(d)) representing the right to purchase the Warrant Shares then
underlying this Warrant.

 

Exchangeable for Multiple Warrants. This Warrant is exchangeable, upon the
surrender hereof by the Holder at the principal office of the Company, for a new
Warrant or Warrants (in accordance with Section 5(d)) representing in the
aggregate the right to purchase the number of Warrant Shares then underlying
this Warrant, and each such new Warrant will represent the right to purchase
such portion of such Warrant Shares as is designated by the Holder at the time
of such surrender; provided, however, that no Warrants for fractional shares of
Common Stock shall be given.

 

Issuance of New Warrants. Whenever the Company is required to issue a new
Warrant pursuant to the terms of this Warrant, such new Warrant (i) shall be of
like tenor with this Warrant, (ii) shall represent, as indicated on the face of
such new Warrant, the right to purchase the Warrant Shares then underlying this
Warrant (or in the case of a new Warrant being issued pursuant to Section 5(a)
or Section 5(c), the Warrant Shares designated by the Holder which, when added
to the number of shares of Common Stock underlying the other new Warrants issued
in connection with such issuance, does not exceed the number of Warrant Shares
then underlying this Warrant), (iii) shall have an issuance date, as indicated
on the face of such new Warrant which is the same as the Issuance Date, and (iv)
shall have the same rights and conditions as this Warrant.

 

 

 

 

NOTICES. The Company shall provide the Holder with prompt written notice of all
actions taken pursuant to this Warrant, including in reasonable detail a
description of such action and the reason therefore. Without limiting the
generality of the foregoing, the Company will give written notice to the Holder
immediately upon any adjustment of the Exercise Price, setting forth in
reasonable detail, and certifying, the calculation of such adjustment.

 

AMENDMENT AND WAIVER. Except as otherwise provided herein, the provisions of
this Warrant may be amended and the Company may take any action herein
prohibited, or omit to perform any act herein required to be performed by it,
only if the Company has obtained the written consent of the Holder; provided
that no such action may increase the exercise price of any Warrant or decrease
the number of shares or class of stock obtainable upon exercise of any Warrant
without the written consent of the Holder. No such amendment shall be effective
to the extent that it applies to less than all of the holders of the Warrants
then outstanding.

 

GOVERNING LAW. This Warrant shall be governed by and construed and enforced in
accordance with, and all questions concerning the construction, validity,
interpretation and performance of this Warrant shall be governed by, the
internal laws of the State of New York, without giving effect to any choice of
law or conflict of law provision or rule (whether of the State of New York or
any other jurisdictions) that would cause the application of the laws of any
jurisdictions other than the State of New York.

 

CONSTRUCTION; HEADINGS. This Warrant shall be deemed to be jointly drafted by
the Company and the Holder and shall not be construed against any person as the
drafter hereof. The headings of this Warrant are for convenience of reference
and shall not form part of, or affect the interpretation of, this Warrant.

 

DISPUTE RESOLUTION. In the case of a dispute as to the determination of the
Exercise Price or the arithmetic calculation of the Warrant Shares, the Company
shall submit the disputed determinations or arithmetic calculations via
facsimile within two Business Days of receipt of the Exercise Notice giving rise
to such dispute, as the case may be, to the Holder. If the Holder and the
Company are unable to agree upon such determination or calculation of the
Exercise Price or the Warrant Shares within three Business Days of such disputed
determination or arithmetic calculation being submitted to the Holder, then the
Company shall, within two Business Days submit via facsimile (a) the disputed
determination of the Exercise Price to an independent, reputable investment bank
selected by the Company and approved by the Holder or (b) the disputed
arithmetic calculation of the Warrant Shares to the Company’s independent,
outside accountant. The Company shall cause at its expense the investment bank
or the accountant, as the case may be, to perform the determinations or
calculations and notify the Company and the Holder of the results no later than
ten Business Days from the time it receives the disputed determinations or
calculations. Such investment bank’s or accountant’s determination or
calculation, as the case may be, shall be binding upon all parties absent
demonstrable error.

 

 

 

 

REMEDIES, OTHER OBLIGATIONS, BREACHES AND INJUNCTIVE RELIEF. The remedies
provided in this Warrant shall be cumulative and in addition to all other
remedies available under this Warrant, at law or in equity (including a decree
of specific performance and/or other injunctive relief), and nothing herein
shall limit the right of the Holder right to pursue actual damages for any
failure by the Company to comply with the terms of this Warrant. The Company
acknowledges that a breach by it of its obligations hereunder will cause
irreparable harm to the Holder and that the remedy at law for any such breach
may be inadequate. The Company therefore agrees that, in the event of any such
breach or threatened breach, the holder of this Warrant shall be entitled, in
addition to all other available remedies, to an injunction restraining any
breach, without the necessity of showing economic loss and without any bond or
other security being required.

 

TRANSFER. This Warrant may be offered for sale, sold, transferred or assigned
without the consent of the Company.

 

SEVERABILITY. If any provision of this Warrant is prohibited by law or otherwise
determined to be invalid or unenforceable by a court of competent jurisdiction,
the provision that would otherwise be prohibited, invalid or unenforceable shall
be deemed amended to apply to the broadest extent that it would be valid and
enforceable, and the invalidity or unenforceability of such provision shall not
affect the validity of the remaining provisions of this Warrant so long as this
Warrant as so modified continues to express, without material change, the
original intentions of the parties as to the subject matter hereof and the
prohibited nature, invalidity or unenforceability of the provision(s) in
question does not substantially impair the respective expectations or reciprocal
obligations of the parties or the practical realization of the benefits that
would otherwise be conferred upon the parties. The parties will endeavor in good
faith negotiations to replace the prohibited, invalid or unenforceable
provision(s) with a valid provision(s), the effect of which comes as close as
possible to that of the prohibited, invalid or unenforceable provision(s).

 

CERTAIN DEFINITIONS. For purposes of this Warrant, the following terms shall
have the following meanings:

 

“Bloomberg” means Bloomberg Financial Markets.

 

“Business Day” means any day other than Saturday, Sunday or other day on which
commercial banks in The City of New York are authorized or required by law to
remain closed.

 

“Closing Bid Price” and “Closing Sale Price” means, for any security as of any
date, the last closing bid price and last closing trade price, respectively, for
such security on the Principal Market, as reported by Bloomberg, or, if the
Principal Market begins to operate on an extended hours basis and does not
designate the closing bid price or the closing trade price, as the case may be,
then the last bid price or last trade price, respectively, of such security
prior to 4:00 p.m., New York Time, as reported by Bloomberg, or, if the
Principal Market is not the principal securities exchange or trading market for
such security, the last closing bid price or last trade price, respectively, of
such security on the principal securities exchange or trading market where such
security is listed or traded as reported by Bloomberg, or if the foregoing do
not apply, the last closing bid price or last trade price, respectively, of such
security in the over-the-counter market on the electronic bulletin board for
such security as reported by Bloomberg, or, if no closing bid price or last
trade price, respectively, is reported for such security by Bloomberg, the
average of the bid prices, or the ask prices, respectively, of any market makers
for such security as reported in the Pink Open Market (f/k/a OTC Pink) published
by OTC Markets Group, Inc. (or a similar organization or agency succeeding to
its functions of reporting prices). If the Closing Bid Price or the Closing Sale
Price cannot be calculated for a security on a particular date on any of the
foregoing bases, the Closing Bid Price or the Closing Sale Price, as the case
may be, of such security on such date shall be the fair market value as mutually
determined by the Company and the Holder. If the Company and the Holder are
unable to agree upon the fair market value of such security, then such dispute
shall be resolved pursuant to Section 10. All such determinations to be
appropriately adjusted for any stock dividend, stock split, stock combination or
other similar transaction during the applicable calculation period.

 

 

 

 

“Common Stock” means (i) the Company’s shares of Common Stock, par value $0.001
per share, and (ii) any share capital into which such Common Stock shall have
been changed or any share capital resulting from a reclassification of such
Common Stock.

 

“Expiration Date” means January [  ], 2025, or if such date falls on a day other
than a Business Day or on which trading does not take place on the Principal
Market, the next Business Day.

 

“Person” means an individual, a limited liability company, a partnership, a
joint venture, a corporation, a trust, an unincorporated organization, any other
entity and a government or any department or agency thereof.

 

“Principal Market” means the NASDAQ Capital Market.

 

“Trading Day” means any day on which the Common Stock is traded on the Principal
Market, or, if the Principal Market is not the principal trading market for the
Common Stock, then on the principal securities exchange or securities market on
which the Common Stock is then traded; provided that “Trading Day” shall not
include any day on which the Common Stock is scheduled to trade on such exchange
or market for less than 4.5 hours or any day that the Common Stock is suspended
from trading during the final hour of trading on such exchange or market (or if
such exchange or market does not designate in advance the closing time of
trading on such exchange or market, then during the hour ending at 4:00 p.m.,
New York time).

 

[Signature Page Follows]

 

 

 

 

IN WITNESS WHEREOF, the Company has caused this Placement Agent Warrant to
Purchase Common Stock to be duly executed as of the Issuance Date set out above.

 

  Taronis Technologies, Inc.       By:     Name: Scott Mahoney   Title: Chief
Executive Officer

 

 

 

 

EXHIBIT A

 

EXERCISE NOTICE

TO BE EXECUTED BY THE REGISTERED HOLDER TO EXERCISE THIS

PLACEMENT AGENT WARRANT TO PURCHASE COMMON STOCK

 

TARONIS TECHNOLOGIES, INC.

 

The undersigned holder hereby exercises the right to purchase _________________
of the shares of Common Stock (“Warrant Shares”) of Taronis Technologies, Inc.,
a Delaware corporation (the “Company”), evidenced by the attached Placement
Agent Warrant to Purchase Common Stock (the “Warrant”). Capitalized terms used
herein and not otherwise defined shall have the respective meanings set forth in
the Warrant.

 

1. Form of Exercise Price. The Holder intends that payment of the Exercise Price
shall be made with respect to _______________ Warrant Shares.

 

2. Payment of Exercise Price. The Holder shall pay the Aggregate Exercise Price
in the sum of $________________ to the Company in accordance with the terms of
the Warrant.

 

3. Delivery of Warrant Shares. The Company shall deliver to the Holder
__________ Warrant Shares in accordance with the terms of the Warrant.

 

Date: _______________ __, ______           Name of Registered Holder       By:
                               Name:   Title:  

 

 

 

 

ACKNOWLEDGMENT

 

The Company hereby acknowledges this Exercise Notice and hereby directs
Corporate Stock Transfer to issue the above indicated number of shares of Common
Stock.

 

  TARONIS TECHNOLOGIES, INC.       By:                                     Name:
    Title:  

 

 

 

